Citation Nr: 0618963	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-39 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to a service connection for bilateral 
sensorineural hearing loss.

2.	Entitlement to a service connection for status post 
fracture right wrist, claimed as right arm and wrist 
problem.

3.	Entitlement to a non-service connected pension. 

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Ron Settle, Legal Intern



INTRODUCTION
   
The veteran served on active duty from September 1974 to 
September 1977.

The instant appeal arose from a June 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Montgomery Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record with respect to the 
veteran's claims for service connection shows a need for 
further development prior to final appellate review.  VA has 
a duty to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  In this case it is not clear that 
all of the veteran's service medical records have been 
obtained and weighed properly with other evidence.  The 
claims folder includes a copy of an enlistment examination 
only.  

According to the appellant, he was exposed to high noise 
levels on the firing range during service and was diagnosed 
as having severe hearing loss while assigned to Camp Humphrey 
in Korea.  The appellant further contends that he fractured 
his wrist and was treated for this injury during service.  
October and November 2003 VA examinations included diagnoses 
of mild bilateral sensorineural hearing loss and status post 
fracture of the wrist with chronic pain.  The RO denied 
service connection because there was no evidence of the 
claimed conditions during service.  Given the incomplete 
service medical records, the Board finds a remand is 
required.  

The appellant contends nonservice-connected pension is 
warranted because his age, hearing loss and wrist condition 
make it difficult to retain employment.  A decision on that 
claim will be deferred pending the development on the service 
connection claims discussed herein.  
 
The Board further finds that, on remand, the RO should ensure 
that the veteran has been afforded sufficient notice to 
comply with 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159(b) (2005) and Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  VA should review the file and ensure 
that all notice obligations have been 
satisfied in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 (2005).  
It is required that VA send the appellant 
a corrective notice, that explains the 
information or evidence needed to 
establish an initial disability rating 
and an effective date, if service 
connection is granted for a bilateral 
hearing loss or wrist fracture, as 
outlined in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)

2.  VA should attempt to obtain the 
appellant's complete service medical 
records.    

3.  After completion of the foregoing, 
the appellant should be given another VA 
examination with a medical opinion which 
addresses whether it is at least as 
likely as not (probability of 50 percent 
or greater) that the appellant's hearing 
loss and wrist disorder are related to 
service.  A complete rationale should be 
provided for any opinion given.  If any 
requested medical opinion cannot be 
given, the examiner should state the 
reason why.  

4.  After completion of the above, VA 
should readjudicate the veteran's claims, 
including entitlement to nonservice-
connected pension.  If any determination 
remains unfavorable to the veteran, he 
and his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC), and be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
not reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2005).  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


